PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral arguments of counsel for the respective parties, we determine that there was no evidence adduced at trial sufficient to establish that appellant, Dorothy Innes Higgs, was culpably negligent in the operation of her automobile at the time of the subject accident. Therefore, the trial court erred in declining to direct the jury to return a verdict in favor of Appellant-Higgs and against Appellee-Glenn Barrett on the issue of punitive damages. See Ingram v. Pettit, 303 So.2d 703 (Fla.App.1974).
Accordingly, the final judgment entered by the trial court is modified by striking the award to Appellee-Barrett of punitive damages in the amount of $5,000. In all other respects, the final judgment is affirmed.
Affirmed as modified.
OWEN, C. J., and WALDEN and CROSS, JJ., concur.